Citation Nr: 0014608	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  92-01 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to an increased evaluation for low back strain 
with history of displacement of coccyx, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from September 1967 to 
September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from January 1992 and later RO decisions that increased the 
evaluation for the veteran's service-connected low back 
condition from zero to 10 percent.

In May 2000, the Board granted a motion from the veteran's 
representative for advancement of this case on the docket.  
In this decision, it was noted that due to an apparent 
administrative error a docket number had not been assigned to 
this case in 1992, and that the case was advanced for 
consideration on appeal with the assignment of a 92 docket 
number.



REMAND


The veteran maintains that he has functional impairment due 
to low back pain and that his VA medical examination in May 
1998 was inadequate to determine the severity of his low back 
condition.  He requests another VA medical examination to 
determine the current severity of his low back disorder.  VA 
has the duty to provide the veteran with an examination to 
obtain sufficient clinical findings to determine the severity 
of his low back disorder.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In DeLuca, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, the Court) held 
that in evaluating a service-connected disability, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 (1999) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (1999).  The Court held that a 
diagnostic code based on limitation of motion does not 
subsume 38 C.F.R. §§ 4.40 and 4.45 and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1999) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including flare-ups.  
The Court remanded the case to the Board to obtain a medical 
evaluation that addressed whether pain significantly limits 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  The Court also held that 
the examiner should be asked to determine whether the joint 
exhibited weakened movement, excess fatigability or 
incoordination; if feasible, these determinations were to be 
expressed in terms of additional range-of-motion loss due to 
any weakened movement, excess fatigability or incoordination.  
The report of the veteran's VA medical examination in May 
1998 does not include an assessment of functional loss due to 
low back pain.


In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA compensation examination to determine 
the severity of his low back disorder, 
including any functional impairment 
caused by pain or weakness.  All 
indicated studies should be performed and 
all clinical findings, including range of 
motion studies with ranges of motion 
considered normal by the examiner 
reported in parentheses, reported in 
detail.  Specifically, the examiner 
should express an opinion as to whether 
or not there is severe painful motion or 
weakness associated with the veteran's 
low back disability.  The examiner should 
be asked whether pain or weakness 
significantly limits functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
The examiner should also be asked to 
determine whether the low back exhibits 
weakened movement, excess fatigability or 
incoordination; if feasible, these 
determinations should be expressed in 
terms of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability or incoordination.  The 
examiner should support the opinions by 
discussing medical principles as applied 
to specific medical evidence in this 
case.  In order to assist the examiner in 
providing the requested information, the 
claims folder must be made available to 
the physician and reviewed prior to 
examination of the veteran.

2.  After the above development, the RO 
should review the claim.  This review 
should reflect consideration of the 
provisions of 38 C.F.R. §§ 4.40 and 4.45.  
If the maximum schedular evaluation for 
the low back disability is not assigned, 
the veteran and his representative should 
be provided with an appropriate 
supplemental statement of the case.  They 
should be given the opportunity to 
respond to the supplemental statement of 
the case before the file is returned to 
the Board.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




